Appeal by employer and insurance carrier from an award made by the Workmen’s Compensation Board on account of reduced earnings for the period from June 26, 1945, to October 5, 1945. On July 28, 1942, while working as a rigger’s helper at a pier in Brooklyn claimant sustained injuries in the course of his employment. At that time his weekly wage was $62.82. He was totally disabled at times up to June 26, 1945, and received several awards based on his earnings. On June 26, 1945, he was discharged for alleged gambling and thereafter secured work at $50 per week. An award was made for two thirds of the difference in earnings, or $8.55 per week. Appellant urges that the board erred in fixing earning capacity upon actual earnings after the discharge and while engaged at a different job. The board found that because of his injuries his earning capacity was reduced to $50 a week. The record justified the conclusion reached. (Matter of Matise v. Munro Waterproofing Co., 293 N. Y. 496.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 939.]